Case 2:18-cv-00412-RWS-RSP Document 44-2 Filed 04/16/19 Page 1 of 5 PageID #: 1367




                     Moffa Exhibit 1
4/12/2019
       Case                  HMD global Founded
              2:18-cv-00412-RWS-RSP             to Create New
                                           Document           Generation
                                                           44-2   Filedof04/16/19
                                                                         Nokia-branded Page
                                                                                       Mobile Phones
                                                                                               2 of 5andPageID
                                                                                                         Tablets #: 1368




HMD global Founded to Create New
Generation of Nokia-branded Mobile
Phones and Tablets

NEWS PROVIDED BY
HMD global 
May 18, 2016, 05:00 ET




HELSINKI, Finland, May 18, 2016 /PRNewswire/ --


Nokia-branded mobile phones and tablets are set to return to the global consumer market,
created by a new company, HMD global Oy ("HMD"). HMD has been founded to provide a
focused, independent home for a full range of Nokia-branded mobile phones and tablets.


HMD has signed a strategic licensing agreement with Nokia Technologies, the advanced
technology and licensing unit of Nokia Corporation, giving HMD sole use of the Nokia brand on
mobile phones and tablets worldwide for the next decade, and cellular standard essential
patent licenses.


HMD intends to leverage and grow Nokia's global brand reach, delivering beautifully designed,
high quality products to people all over the world in line with Nokia's brand promise. HMD
intends to invest over USD 500 million over the next three years to support the global
marketing of Nokia-branded mobile phones and tablets, funded via its investors and pro ts
from the acquired feature phone business.


To complete its portfolio of Nokia branding rights, HMD has conditionally agreed to acquire
from Microsoft the rights to use the "Nokia" trademark on feature phones until 2024, and
design rights relating to Microsoft's Feature Phone Business. This transaction is expected to
https://www.prnewswire.com/news-releases/hmd-global-founded-to-create-new-generation-of-nokia-branded-mobile-phones-and-tablets-579916811.h…   1/4
4/12/2019                   HMD global Founded to Create New Generation
                                                                 Filedof04/16/19
                                                                        Nokia-branded Page
close   in H22:18-cv-00412-RWS-RSP
       Case    2016. Together, these agreements
                                          Document         will
                                                          44-2  make    HMD     the Mobile
                                                                                      sole Phones
                                                                                            3 of 5andPageID
                                                                                           global     Tablets #: 1369
                                                                                                     licensee   for all
types of Nokia-branded mobile phones and tablets.


The remainder of Microsoft's feature phone business assets, including its Hanoi manufacturing
facility, and global distribution, ful lment and supply chain networks, will conditionally be
acquired by FIH Mobile Limited ("FIH"), a subsidiary of Hon Hai Precision Industries (trading as
Foxconn Technology Group). HMD has signed an agreement with FIH and Nokia Technologies
to establish, on closing of the Microsoft transactions, a collaboration framework to support the
building of a global business for Nokia-branded mobile phones and tablets. This agreement
will give HMD full operational control over sales, marketing and distribution of its Nokia-
branded devices, with exclusive access to the pre-eminent global sales and distribution
network to be acquired by FIH from Microsoft, as well as access to FIH's world-leading device
manufacturing and engineering capabilities, and its growing suite of proprietary mobile
technologies and components.


HMD is entering the global handset market at a time when consumers demand their mobile
devices be part of a strong ecosystem that brings a compelling user experience delivered at a
competitive price. HMD plans for its future Nokia-branded smartphones and tablets to run on
the Android operating system, uniting one of the world's iconic mobile brands with the leading
mobile software and app development community.


HMD will be managed by an experienced group of mobile industry leaders. Arto Nummela,
who previously held senior positions with Nokia and is currently the head of Microsoft's Mobile
Devices business for Greater Asia, Middle East and Africa as well as Microsoft's global Feature
Phones business, will serve as CEO on closing of the Microsoft transaction. HMD's President on
closing will be Florian Seiche, currently Senior Vice President for Europe Sales and Marketing at
Microsoft Mobile, who previously held leadership roles at Nokia, HTC and other global brands.


Arto Nummela, CEO of HMD global, said:


"We will be completely focused on creating a uni ed range of Nokia-branded mobile phones
and tablets, which we know will resonate with consumers. Branding has become a critical
differentiator in mobile phones, which is why our business model is centered on the unique



https://www.prnewswire.com/news-releases/hmd-global-founded-to-create-new-generation-of-nokia-branded-mobile-phones-and-tablets-579916811.h…   2/4
4/12/2019
asset   of the
       Case     Nokia brand,HMD
                             andglobal Founded
             2:18-cv-00412-RWS-RSP             to Create New
                                   our extensive
                                          Document           Generation
                                                                 Filedof04/16/19
                                                         experience
                                                          44-2          Nokia-branded Page
                                                                         in sales and Mobile Phones
                                                                                              4 of 5andPageID
                                                                                            marketing.  Tablets #: 1370
                                                                                                              We will work
with world class manufacturing and distribution providers to move quickly and deliver what
customers want."


Ramzi Haidamus, president of Nokia Technologies, said:


"Today marks the beginning of an exciting new chapter for the Nokia brand in an industry
where Nokia remains a truly iconic name. Instead of Nokia returning to manufacturing
mobile phones itself, HMD plans to produce mobile phones and tablets that can leverage
and grow the value of the Nokia brand in global markets. Working with HMD and FIH will let
us participate in one of the largest consumer electronics markets in the world while staying
true to our licensing business model."


Vincent Tong, Chairman of FIH, added:


"We are looking forward to fostering a strong and long-term collaboration with HMD global
and Nokia. We are impressed by the experience and expertise of the HMD management
team and are committed to supporting them with our manufacturing, technology and
supply chain capabilities, to capture market opportunities together in the future."


Subject to receipt of all necessary regulatory approvals the transaction between HMD and
Microsoft is anticipated to close in the second half of 2016. HMD will make further
announcements about its plans and product roadmaps in due course.


Registered and headquartered in Helsinki, Finland, HMD is owned by Smart Connect LP, a
private equity fund managed by Jean-Francois Baril, a former Nokia executive, as well as by
HMD management. The Board of HMD will consist of ve members, including one
representative from Nokia.


About HMD global


Registered and headquartered in Helsinki, Finland, HMD is a new private venture founded to
create a new generation of Nokia-branded mobile devices. HMD will be run by a group of
experienced industry leaders, including CEO-designate Arto Nummela, who previously held
https://www.prnewswire.com/news-releases/hmd-global-founded-to-create-new-generation-of-nokia-branded-mobile-phones-and-tablets-579916811.h…   3/4
4/12/2019
senior    roles
       Case     at Nokia and HMD global Founded
                             is currently
              2:18-cv-00412-RWS-RSP          theto Create New
                                           Document head44-2ofGeneration
                                                                  Filedof04/16/19
                                                                         Nokia-branded Page
                                                                Microsoft's    Mobile  Mobile Phones
                                                                                               5 of 5and
                                                                                         Devices         Tablets #: 1371
                                                                                                      business
                                                                                                       PageID     for Greater
Asia, Middle East and Africa as well as Microsoft's global Feature Phones business, and
president-designate Florian Seiche, who is currently Senior Vice President for Europe Sales and
Marketing at Microsoft Mobile, and previously held key roles at Nokia, HTC and other global
brands. http://www.hmdglobal.com


About FIH Mobile Ltd


FIH MOBILE LIMITED (HKEx Stock Code: 2038), a member of HON HAI/FOXCONN Technology
Group, is a vertically integrated services provider for the mobile device industry worldwide. It
provides a full range of solutions to its customers in connection with end-to-end mobile
devices business.


SOURCE HMD global




https://www.prnewswire.com/news-releases/hmd-global-founded-to-create-new-generation-of-nokia-branded-mobile-phones-and-tablets-579916811.h…   4/4
